Exhibit 10.31


NON-QUALIFIED STOCK OPTION AGREEMENT
NON-PLAN


THIS STOCK OPTION AGREEMENT (the “Agreement”) entered into as of December 23,
2010 (the “Grant Date”) between Ecosphere Technologies, Inc. (the “Company”) and
[see Schedule A] (the “Optionee”).


WHEREAS, pursuant to the authority of the Board of Directors (the “Board”), the
Company has granted the Optionee the right to purchase common stock of the
Company pursuant to stock options.


NOW THEREFORE, in consideration of the mutual covenants and promises hereafter
set forth and for other good and valuable consideration, receipt of which is
acknowledged, the parties hereto agree as follows:


1.  Grant of Non-Qualified Stock Options.  The Company irrevocably granted to
the Optionee, as a matter of separate agreement and not in lieu of salary or
other compensation for services, the right and option to purchase all or any
part of [see Schedule A] shares of authorized but unissued or treasury common
stock of the Company (the “Options”) on the terms and conditions herein set
forth.  The Options are not intended to be Incentive Stock Options as defined by
Section 422 of the Internal Revenue Code of 1986 (the “Code”).  This Agreement
replaces any stock option agreement previously provided to the Optionee, if any,
with respect to these Options.


2.  Price.  The exercise price of the Options is $0.48 per share.


3.  Vesting - When Exercisable.


(a)  The Options are fully vested.


(b)  Subject to Sections 3(c) and 4 of this Agreement, the Options remain
exercisable until 6:00 p.m. New York time for five years from the Grant Date
(the “Expiration Date”).


(c)  However, notwithstanding any other provision of this Agreement at the
option of the Board, all Options shall be immediately forfeited in the event of:


(1)  Termination of the Optionee as an employee by the Company for cause,
including but not limited to, fraud, theft, employee dishonesty and violation of
Company policy;


(2)  The Optionee purchases or sells securities of the Company not in accordance
with the Company’s inside information guidelines then in effect;


(3)  The Optionee breaches any duty of confidentiality including that required
by the Company’s inside information guidelines then in effect;


(4) The Optionee competes with the Company;


(5) The Optionee is unavailable for consultation after termination of the
Optionee if such availability is a condition of any agreement between the
Company and the Optionee;
 
 
1

--------------------------------------------------------------------------------

 


(6) The Optionee recruits Company personnel for another entity;


(7) The Optionee fails to assign any invention or technology to the Company if
such assignment is a condition of any agreement between the Company and the
Optionee; or


(8) Any other reason required by future federal law or regulation of the
Securities and Exchange Commission.


4.  Termination of Relationship.


(a)  The termination of the Optionee as an employee of the Company shall not
terminate the Options, except as provided in Section 3(c) above.


(b)  The Options may not be exercised after the Expiration Date.


5.  Profits on the Sale of Certain Shares; Redemption.  If any of the events
specified in Section 3(c) of this Agreement occur within one year from the last
date the Optionee performs services for the Company in the capacity for which
the Options were granted (the “Termination Date”), all profits earned from the
sale of the Company’s securities, including the sale of shares of common stock
underlying the Options, during the two-year period commencing one year prior to
the Termination Date shall be forfeited and forthwith paid by the Optionee to
the Company.  Further, in such event, the Company may at its option redeem
shares of common stock acquired upon exercise of the Options by payment of the
exercise price to the Optionee.  The Company’s rights under this Section 5 do
not lapse one year from the Termination Date but are a contract right subject to
any appropriate statutory limitation period.


6.  Method of Exercise.  The Options shall be exercisable by a written notice
which shall:


(a)  state the election to exercise the Options, the number of shares to be
exercised, the person in whose name the stock certificate or certificates for
such shares of common stock is to be registered, address and social security
number of such person (or if more than one, the names, addresses and social
security numbers of such persons);


(b)  if applicable, contain such representations and agreements as to the
holder’s investment intent with respect to such shares of common stock as set
forth in Section 11 hereof;


(c)  be signed by the person or persons entitled to exercise the Options and, if
the Options are being exercised by any person or persons other than the
Optionee, be accompanied by proof, satisfactory to counsel for the Company, of
the right of such person or persons to exercise the Options;


(d)  be accompanied by full payment of the exercise price in United States
dollars.
 
 
2

--------------------------------------------------------------------------------

 


(e)  be accompanied by payment of any amount that the Company, in its sole
discretion, deems necessary to comply with any federal, state or local
withholding requirements for income and employment tax purposes.  If the
Optionee fails to make such payment in a timely manner, the Company may: (i)
decline to permit exercise of the Options or (ii) withhold and set-off against
compensation and any other amounts payable to the Optionee the amount of such
required payment. Such withholding may be in the shares underlying the Options
at the sole discretion of the Company.


The certificate or certificates for shares of common stock as to which the
Options shall be exercised shall be registered in the name of the person or
persons exercising the Options.


7.  Sale of Shares Acquired Upon Exercise of Options.  If the Optionee is an
officer (as defined by Section 16(b) of the Exchange Act (“Section 16(b)”)) or a
director of the Company, any shares of the Company’s common stock acquired
pursuant to the Options cannot be sold by the Optionee until at least six months
elapse from the Grant Date except in case of death or disability or if the grant
was exempt from the short-swing profit provisions of Section 16(b).


8.  Adjustments.  Upon the occurrence of any of the following events, the
Optionee’s rights with respect to the Options shall be adjusted as hereinafter
provided unless otherwise specifically provided in a written agreement between
the Optionee and the Company relating to the Options:


(a)  If the shares of common stock shall be subdivided or combined into a
greater or smaller number of shares or if the Company shall issue any shares of
its common stock as a stock dividend on its outstanding common stock, the number
of shares of common stock deliverable upon the exercise of Options shall be
appropriately increased or decreased proportionately, and appropriate
adjustments shall be made in the exercise price per share to reflect such
subdivision, combination or stock dividend.


(b)  If the Company is to be consolidated with or acquired by another entity,
the board of directors of any entity assuming the obligations of the Company
hereunder (the “Successor Board”) shall either (i) make appropriate provision
for the continuation of the Options by substituting on an equitable basis for
the shares underlying the Options the consideration payable with respect to the
outstanding shares of common stock in connection with the acquisition or
consolidation; or (ii) terminate all the Options in exchange for a cash payment
equal to the excess of the fair market value of the shares subject to the
Options over the exercise price thereof.


(c)  In the event of a recapitalization or a reorganization of the Company
(other than a transaction described in Section 8(b) above) pursuant to which
securities of the Company or of another corporation are issued with respect to
the outstanding shares of common stock, the Optionee upon exercising the Options
shall be entitled to receive for the purchase price paid upon such exercise, the
securities the Optionee would have received if the Optionee had exercised the
Options prior to such recapitalization or reorganization.


(d)  Except as expressly provided herein, no issuance by the Company of shares
of common stock of any class or securities convertible or exercisable into
shares of common stock of any class shall affect, and no adjustment by reason
thereof shall be made with respect to, the number or price of shares subject to
the Options.  No adjustments shall be made for dividends or other distributions
paid in cash or in property other than securities of the Company.


(e)  With respect to shares issued in accordance with this Section 8, no
fractional shares shall be issued and the Optionee shall receive from the
Company cash in lieu of such fractional shares.


(f)  The Board or the Successor Board shall determine the specific adjustments
to be made under this Section 8, and its determination shall be conclusive.  If
the Optionee receives securities or cash in connection with a corporate
transaction described in Section 8(a), (b) or (c) above as a result of holding
the Options, such securities or cash shall be subject to all of the conditions
and restrictions applicable to the Options stock with respect to which such
securities or cash were issued, unless otherwise determined by the Board or the
Successor Board.
 
 
3

--------------------------------------------------------------------------------

 


9.  Necessity to Become Holder of Record.  Neither the Optionee, the Optionee’s
estate, nor any Transferee shall have any rights as a shareholder with respect
to any shares underlying the Options until such person shall have become the
holder of record of such shares.  No dividends or cash distributions, ordinary
or extraordinary, shall be provided to the holder if the record date is prior to
the date on which such person became the holder of record thereof.


10.  Reservation of Right to Terminate Relationship.  Nothing contained in this
Agreement shall restrict the right of the Company to terminate the relationship
of the Optionee at any time, with or without cause.  The termination of the
relationship of the Optionee by the Company, regardless of the reason therefor,
shall have the results provided for in Sections 3 and 4 of this Agreement.


11.  Conditions to Exercise of Options.  In order to enable the Company to
comply with the Securities Act of 1933 (the “Securities Act”) and relevant state
law, the Company may require the Optionee, the Optionee’s estate, or any
Transferee as a condition of the exercising of the Options, to give written
assurance satisfactory to the Company that the shares underlying the Options are
being acquired for such persons own account, for investment only, with no view
to the distribution of same, and that any subsequent resale of any such shares
either shall be made pursuant to a registration statement under the Securities
Act and applicable state law which has become effective and is current with
regard to the shares being sold, or shall be pursuant to an exemption from
registration under the Securities Act and applicable state law.


The Options are subject to the requirement that, if at any time the Board shall
determine, in its discretion, that the listing, registration, or qualification
of the shares of common stock underlying the Options upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body, is necessary as a condition of, or in connection
with the issue or purchase of the shares underlying the Options, the Options may
not be exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected.


12.  Transfer.  No transfer of the Options by the Optionee by will or by the
laws of descent and distribution shall be effective to bind the Company unless
the Company shall have been furnished with written notice thereof and a copy of
the letters testamentary or such other evidence as the Board may deem necessary
to establish the authority of the estate and the acceptance by the Transferee or
Transferees of the terms and conditions of the Options.


13.  Duties of the Company.  The Company will at all times during the term of
the Options:


(a)  Reserve and keep available for issue such number of shares of its
authorized and unissued common stock as will be sufficient to satisfy the
requirements of this Agreement;


(b)  Pay all original issue taxes with respect to the issue of shares pursuant
hereto and all other fees and expenses necessarily incurred by the Company in
connection therewith; and


(c)  Use its best efforts to comply with all laws and regulations which, in the
opinion of counsel for the Company, shall be applicable thereto.


14.  Severability.  In the event any parts of this Agreement are found to be
void, the remaining provisions of this Agreement shall nevertheless be binding
with the same effect as though the void parts were deleted.
 
 
4

--------------------------------------------------------------------------------

 


15.  Arbitration.  Any controversy, dispute or claim arising out of or relating
to this Agreement, or its interpretation, application, implementation, breach or
enforcement which the parties are unable to resolve by mutual agreement, shall
be settled by submission by either party of the controversy, claim or dispute to
binding arbitration in Martin County, Florida (unless the parties agree in
writing to a different location), before a single arbitrator in accordance with
the rules of the American Arbitration Association then in effect.  The decision
and award made by the arbitrator shall be final, binding and conclusive on all
parties hereto for all purposes, and judgment may be entered thereon in any
court having jurisdiction thereof.


16.  Benefit.  This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their legal representatives, successors and assigns.


17.  Notices and Addresses.  All notices, offers, acceptance and any other acts
under this Agreement (except payment) shall be in writing, and shall be
sufficiently given if delivered to the addressees in person, by FedEx or similar
receipted delivery, as follows:


The Optionee:       [see Schedule A]
3515 S.E. Lionel Terrace 
Stuart, FL 34997 


The Company:      Ecosphere Technologies, Inc.
3515 S.E. Lionel Terrace
Stuart, FL  34996
Attention: Mr. Charles Vinick


with a copy to:      Michael D. Harris, Esq.
Harris Cramer LLP
3507 Kyoto Gardens Drive, Suite 320
Palm Beach Gardens, FL 33410




or to such other address as either of them, by notice to the other may designate
from time to time.  The transmission confirmation receipt from the sender’s
facsimile machine shall be evidence of successful facsimile delivery.  Time
shall be counted to, or from, as the case may be, the delivery in person or by
mailing.
 
 
5

--------------------------------------------------------------------------------

 


18.  Attorneys’ Fees.  In the event that there is any controversy or claim
arising out of or relating to this Agreement, or to the interpretation, breach
or enforcement thereof, and any action or proceeding is commenced to enforce the
provisions of this Agreement, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and expenses.


19.  Governing Law.  This Agreement and any dispute, disagreement, or issue of
construction or interpretation arising hereunder whether relating to its
execution, its validity, the obligations provided herein or performance shall be
governed or interpreted according to the laws of the State of Delaware without
regard to choice of law considerations.


20.  Oral Evidence.  This Agreement constitutes the entire Agreement between the
parties and supersedes all prior oral and written agreements between the parties
hereto with respect to the subject matter hereof.  Neither this Agreement nor
any provision hereof may be changed, waived, discharged or terminated orally,
except by a statement in writing signed by the party or parties against which
enforcement or the change, waiver discharge or termination is sought.


21.  Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.  The execution of this Agreement may be
by actual or facsimile signature.


22.  Section or Paragraph Headings.  Section headings herein have been inserted
for reference only and shall not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part any of the terms or
provisions of this Agreement.


23.  Stop-Transfer Orders.


(a)  The Optionee agrees that, in order to ensure compliance with the
restrictions set forth in this Agreement, the Company may issue appropriate
“stop transfer” instructions to its duly authorized transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.


(b)  The Company shall not be required (i) to transfer on its books any shares
of the Company’s common stock that have been sold or otherwise transferred in
violation of this Agreement or (ii) to treat the owner of such shares of common
stock or to accord the right to vote or pay dividends to any purchaser or other
Transferee to whom such shares of common stock shall have been so transferred.




[Signature Page To Follow]
 
 
6

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the parties hereto have set their hand and seals the day and
year first above written.
 

WITNESSES:    
COMPANY:
           
 
  By:
/s/ Dennis McGuire
 
 
   
Dennis McGuire
 
 
   
Chief Executive Officer
                            OPTIONEE:                             [see Schedule
A]  

 
 
7

--------------------------------------------------------------------------------

 


SCHEDULE A


Employee
 
Number of Options
 
Michael Donn, Sr.
    450,000  
Adrian Goldfarb
    250,000  
Jacqueline McGuire
    150,000  




 
 
 


 
 
 
 
8
 